GUNTHER, Judge.
We reverse in part and affirm in part the trial court’s summary final judgment finding that the Appellees/Defendants/Robert L. Andreae, Daljit K. Singh, Dr. Bhag Singh Gulshan Trust and Arthur Naddell (the Doctors) have a right of redemption and setting a redemption price of $570,-000.00.
We affirm the trial court’s ruling setting a redemption price of $570,000.00. The trial court correctly ruled as follows:
The amount of the equity of redemption was determined by the Court to be an amount the judgment creditors would have been required to pay if they had elected to redeem promptly upon the filing of the Mortgage Foreclosure Complaint. It excludes all charges or expenses, taxes, insurance, and interest after 31 December 1987. The Court determined the amount in accordance with its equitable jurisdiction. See Commonwealth Mortgage Corporation of America v. Frankhouse, 551 So.2d 599 (Fla. 4th DCA 1989) and First Family Mortgage Corporation of Florida v. White, 549 So.2d 1049,1050 (Fla. 5th DCA 1989).
See also Quinn Plumbing Co. v. New Miami Shores Corp., 100 Fla. 418, 129 So. 690 (1930).
We reverse that portion of the summary final judgment finding that, as a matter of law, the Doctors have an equity of redemption. A genuine issue of material fact exists as to whether the Doctors’ final judgments have been fully satisfied.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
GARRETT, J., and McNULTY, JOSEPH P., Associate Judge, concur.